Title: To John Adams from John Quincy Adams, 27 January 1807
From: Adams, John Quincy
To: Adams, John



My dear Sir
Washington 27. Jany: 1807.

I received nearly ten days since your very kind letter, which has hitherto remained unanswered owing to the very sudden transition we made, from almost total idleness, to an excessive press of business—This transition was introduced by a question upon the building of a bridge, which has already made five days of debate, and upon which the question is not yet finally taken—Besides this Mr: Burr, and his conspiracy have begun to occupy our attention—Last Friday (23d.) the Senate with closed doors pass’d an Act, suspending in certain cases the privilege of the Writ of Habeas Corpus—The business was finished in one day; with a slight opposition from Mr: Bayard, who voted alone against the Bill; but did not use his privilege of forbidding the reading of the bill three times on the same day—The House of Representatives adjourned over, untill Monday, before we had finished. Yesterday morning the message and the Bill were sent to them in confidence—They immediately opened their doors, and almost unanimously rejected the Bill at the first reading—I have enclosed to you the papers from the President upon which the Senate acted—Bollman and Swartwout who were arrested by General Wilkinson are now here, and it seems questionable what can be done with them—The general subject is yet mysterious, but there is a concurrence of testimony establishing facts more important, as they respect the operation of our Institutions, and the future prospects of this Country than most of us appear to be aware of.
Those two Subjects and the projects for prohibiting the importation of Slaves into the United States after 1. Jany: next exclusively engross our attention—We have in the two houses had seven different printed bills for this purpose; and at length we have pass’d a bill in Senate which has this day gone to the House of Representatives.
30. January
The part I have taken in the business of the last three days, and the important transactions now going on in the Circuit Court here, have prevented me from finishing this Letter—I enclose you a newspaper in which you will find the proceedings hitherto on the singular cases of Bollman and Swartwout; which is still under argument; by the District Attorney and present attorney General, on a motion for their committment on a charge of Treason—and by the late Attorney General, Mr: Charles Lee, and a young Mr: Key, for the prisoners.—They are now before the Court, and excite such universal curiosity that we are scarcely able here to form a quorum to do business and the House of Representatives actually adjourned this morning for want of a quorum.
We were almost without public business during the first six weeks of the Session, and I employed the leisure time principally to prepare for my labours of the ensuing Spring—I have also continued my application to the Greek; and have read through the Odyssey in the original—I selected this because I have it in a single small volume with a latin version at the side, but without a commentary—There is no great plenty of Greek Books here—I found so long as the mind was unagitated by other subjects of meditation, and the feelings in a state of tranquility, I could read and understand Homer much better than I can since the public business has taken hold of me—I now read without understanding much.
I have been again taken off from the possibility of finishing my letter by a debate which I have been obliged to support for the whole of this day, on a bill of little importance, but which I happened to Report—Upon such Bills I have never had the good fortune to escape hard pushing and struggling; but we pass’d half a dozen other bills, without raising half an hour’s discussion—
It is now almost 4—The Circuit Court have committed Bollman and Swartwout, without bail or mainprize—Judge Cranch dissenting.
Ever faithfully your Son. 
John Quincy Adams